Citation Nr: 1702109	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-15 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to ratings in excess of 20 percent prior to January 20, 2015, and in excess of 40 percent from January 20, 2015, for lumbosacral strain.

2.  Entitlement to an initial rating in excess of 40 percent for radiculopathy, left lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy, right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979, from January 1982 to September 1986, and from September 1986 to January 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In pertinent part, that rating decision denied a rating in excess of 20 percent for the Veteran's service-connected lumbosacral strain.

A hearing was held in May 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

In November 2014 the Board remanded the case for further development.  Subsequently, a July 2015 rating decision, in pertinent part, increased the rating for lumbosacral strain to 40 percent from January 2015 and granted separate ratings for radiculopathy of the right and left lower extremities.

Despite the increased rating granted by the RO, the Veteran's appeal concerning the rating assigned remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).



FINDINGS OF FACT

1.  Prior to July 16, 2014, the Veteran's lumbar spine disability was manifested by forward flexion limited to 60 degrees but without ankylosis of any segment of the spine or physician-prescribed bed rest.

2.  From July 16, 2014, the Veteran's lumbar spine disability was manifested by forward flexion limited to less than 30 degrees but without ankylosis of any segment of the spine or physician-prescribed bed rest.

3.  DBQ evidence showing radiculopathy of the right and left lower extremities was received by VA on July 16, 2014.

4.  The Veteran's left lower extremity radiculopathy has been manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.

5.  The Veteran's right lower extremity radiculopathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess of 20 percent for lumbosacral strain prior to July 16, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for a schedular disability rating of 40 percent for lumbosacral strain were met from July 16, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

3.  The criteria for a schedular disability rating in excess of 40 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).
4.  The criteria for an initial schedular disability rating of 40 percent for radiculopathy of the left lower extremity were met from July 16, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for an initial schedular disability rating of 20 percent for radiculopathy of the right lower extremity were met from July 16, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for an initial schedular disability rating in excess of 40 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

7.  The criteria for an initial schedular disability rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In this case, the Veteran was provided with complete notice in a December 2009 letter.  The April 2012 statement of the case provided the Veteran with the relevant rating criteria for spine disabilities, as listed at various diagnostic codes.  The claimant was informed of the evidence needed to achieve a higher schedular rating.  The claim was readjudicated in a February 2015 supplemental statement of the case.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's VA and private treatment records.  The Veteran underwent VA examinations in May 2010, October 2013, January 2015, and June 2015.  Taken together, the examination reports provide the medical information needed to address the rating criteria relevant to the appeal.  Thus, VA's duty to assist has been met.  

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify various disabilities. 38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

Service connection was originally granted for lumbosacral strain in a January 1999 rating decision, which assigned a 10 percent rating.  In a June 2000 rating decision, the initial rating was increased to 20 percent. 

The Veteran's claim for increased rating was received in November 2009.  In the July 2010 rating decision that is the subject of this appeal, the RO continued the 20 percent rating.  Subsequently, a July 2015 rating decision increased the rating assigned for lumbosacral strain to 40 percent and granted a separate 40 percent rating for radiculopathy of the left lower extremity and a separate 20 percent rating for radiculopathy of the right lower extremity, all effective January 20, 2015.  

Disabilities of the spine (other than IVDS when evaluated on the basis of incapacitating episodes) are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2015).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2), General Rating Formula, 38 C.F.R. § 4.71a, Plate V (2015).

Alternatively, under the IVDS Formula for intervertebral disc syndrome, a 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  Id.  

The radiculopathy of the lower extremities are rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  Diagnostic Code 8520 rates incomplete or complete paralysis of the sciatic nerve.  Mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

Evidence

On VA examination in May 2010, the Veteran described his pain in the low back area as constant and dull at rest.  The Veteran reported that the pain radiated to his left leg but denied any weakness or numbness in both lower extremities.  The Veteran stated that he wore a back brace during flare-ups of his lumbar spine condition and that he used a TENS unit during flare-ups.  He did not use canes, crutches, or a walker.  On examination, he had a normal erect posture with a normal gait.  There was no pain or tenderness in the lumbar spine.  There was mild to moderate loss of lumbar lordosis.  The muscle tone was normal in the low back area and there was no muscle atrophy.  There was mild to moderate paravertebral spasm in the low back area.  There was no weakness or paresthesias in both lower extremities.  Motor strength was 5/5 and normal in both lower extremities.  There was no sensory deficit to light touch and pinprick in both lower extremities.  Deep tendon reflexes were one plus and symmetrical in both lower extremities.  

Active and passive range of motion of the lumbar spine was:  Forward flexion, zero to 60 degrees; lateral flexion to the right, zero to 30 degrees; later flexion to the left, zero to 30 degrees; rotation to the right, zero to 45 degrees; rotation to the left, zero to 30 degrees; extension, zero to 20 degrees.  The Veteran experienced mild pain on motion of the lumbar spine with forward flexion at 50 to 60 degrees, lateral flexion to the right at 20 to 30 degrees and to the left 20 to 30 degrees, rotation to the right 30 to 45 degrees and to the left 20 to 30 degrees, and extension 10 to 20 degrees.  With repetitive use times three, there was no additional loss of function of the lumbar spine from pain, fatigue, weakness, or lack of endurance.  The Veteran experienced flare-ups of his lumbar spine condition with standing for more than 45 minutes, walking for more than 45 minutes, running more than 30 steps, climbing more than two flights of stairs, lifting objects weighing in excess of 20 pounds, lying supine for more than five minutes, and being seated for more than one hour.  He stated that frequent bending for more than five or ten minutes resulted in flare-ups of his lumbar spine condition.

The Veteran had not had any incapacitating episodes in the past 12 months that required complete bed rest, moist heat, and medication use prescribed by a physician for his lumbar spine condition.  The Veteran had not had bowel or bladder complaints in the past 12 months due to his lumbar spine condition.

On VA examination in October 2013, the Veteran reported occasional back pain that was aggravated by prolonged walking and standing and was relieved by rest.  He reported that the pain radiated to his left lower extremity.  Ranges of motion were:  forward flexion, zero to 80 degrees; lateral flexion to the right, zero to 30 degrees; later flexion to the left, zero to 30 degrees; rotation to the right, zero to 30 degrees; rotation to the left, zero to 30 degrees; extension, zero to 30 degrees.  The Veteran experienced mild pain on motion of the lumbar spine with forward flexion at 70 degrees, lateral flexion to the right at 20 degrees and to the left at 20 degrees, rotation to the right 20 degrees and to the left 20 degrees, and extension at 20 degrees.  With repetitive use times three, there was additional loss of function of the lumbar spine from pain on movement.  There was no localized tenderness, guarding, or muscle spasm.  Muscle strength testing was normal in the lower extremities.  Reflexes were normal in the ankles and knees bilaterally.  Sensory examination was normal bilaterally.  Straight leg testing was negative bilaterally.  There were no signs or symptoms of radiculopathy.  There were no other neurological abnormalities.  The Veteran did not have intervertebral disc syndrome. 

On July 16, 2014, VA received from the Veteran Disability Benefits Questionnaires (DBQs) that were completed by two physical therapists in May 2014 and June 2014.  These DBQs show that the Veteran's lumbosacral strain involved the sciatic nerve.

The May 2014 DBQ noted that forward flexion of the lumbar spine was to 10 degrees; extension was to zero degrees; lateral flexion was to 5 degrees bilaterally; and rotation was to 10 degrees bilaterally.  Repetitive use testing was not performed due to pain.  There was functional loss in the form of less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was guarding or muscle spasm resulting in abnormal gait.  Knee reflexes were normal bilaterally and ankle reflexes were hypoactive bilaterally.  Light touch testing showed decreased sensation in the lower legs and feet on the left.  Straight leg testing was positive bilaterally.  The left sciatic nerve was noted to be involved.  The physical therapist checked the boxes for both moderate and severe for left sided radiculopathy.

The June 2014 DBQ noted that forward flexion of the lumbar spine was to 20 degrees; extension was to zero degrees; lateral flexion was to zero degrees bilaterally; and there was no rotation bilaterally.  Repetitive use testing was not performed due to pain.  Straight leg testing was negative on the right and not performed on the left due to pain.  The left and right sciatic nerves were noted to be involved.  The physical therapist checked the boxes for mild radiculopathy on the right and severe radiculopathy on the left.

On VA examination conducted on January 23, 2015, the Veteran complained of worsening back pain that travelled down both legs.  He reported that he had been to Physical Therapy and Pain Management and got injections that did not help.  He had missed three days of work since September due to back pain.  On examination, the Veteran was able to take off his back brace and put it back on without difficulty; take off shoes and socks; roll up pants legs; and sit on the examination table without any difficulty.  The examiner stated that the Veteran had difficulty with range of motion testing due to his being in too much pain.  The examiner recorded the following ranges of motion:  flexion, zero to 5 degrees; extension, zero to 5 degrees; right lateral flexion, zero to 5 degrees; left lateral flexion, zero to 5 degrees; right lateral rotation, zero to 5 degrees; and left lateral rotation, zero to 5 degrees.  The examiner noted that the range of motion results were inconsistent with the clinical findings.  Repetitive use testing was not accomplished due to pain.  Muscle testing was normal in the lower extremities, and there was no muscle atrophy.  Reflexes were normal in the ankles and knees bilaterally.  Straight leg testing was negative bilaterally.  The examiner noted the following signs of radiculopathy:  intermittent pain, moderate on the right and severe on the left; numbness, mild on the right and moderate on the left.  There was no ankylosis and no other neurological abnormalities.  

A VA neurological examination in June 2015 noted the Veteran had a normal gait.  The examiner noted normal lower extremity reflexes, and no pain, paresthesias, or numbness in the lower extremities.

Analysis

Prior to July 16, 2014, the record fails to demonstrate limitation of forward flexion to 30 degrees or less or favorable ankylosis.  The May 2010 VA examiner noted 60 degrees of flexion and the October 2013 VA examiner noted 80 degrees of flexion.  

Thus, a 40 percent disability rating is not warranted for the orthopedic manifestations of the service-connected lumbar spine disability based on objective measurements during that time period.  The VA examination reports indicated that there was no additional functional loss equivalent to less than 30 degrees of flexion even with consideration of painful motion, flare-ups and repetition.  Thus, the Veteran's range of motion and pain limitations are accounted for by the 20 percent rating and a higher 40 percent schedular rating is not warranted during that time period.  See DeLuca, 8 Vet. App. at 205; Mitchell, 25 Vet. App. at 36-37; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5237.  Moreover, the evidence does not show that the Veteran had any ankylosis of the thoracolumbar spine as he retained motion and it was expressly not shown on examination.

The evidence of record further fails to show any evidence of physician prescribed bed rest as due to IVDS during the period; the October 2013 VA examiner specifically noted that IVDS was not present.  Therefore a schedular disability rating in excess of 20 percent under DC 5243 is not warranted. 

Finally, as the evidence shows that the Veteran did not exhibit any associated objective neurologic abnormalities prior to July 16, 2014, a separate rating for such disabilities is not warranted.  

The DBQ's received by VA on July 16, 2014 provide the first objective evidence of limitation of flexion to less than 30 degrees; specifically, flexion to five degrees was noted on the May 2014 DBQ and flexion to 20 degrees was noted on the June 2014 DBQ.  Limitation of flexion to less than 30 degrees was confirmed on the January 2015 VA examination, although that examiner did note that the ranges of motion were not consistent with the clinical findings.  However, as the RO has assigned a 40 percent rating based on limitation of motion as shown on the DBQ's, that rating should properly be assigned from July 16, 2014, when the DBQ's were initially received by VA rather than January 20, 2015, when they were resubmitted.  

The evidence of record during the appeal period however does not indicate a diagnosis of unfavorable ankylosis of the entire thoracolumbar spine such as to warrant a 50 percent evaluation, nor is there unfavorable ankylosis of the entire spine to warrant a 100 percent evaluation.  The examinations of record have reported no IVDS of the thoracolumbar spine and no incapacitating episodes.  Thus, a higher rating under the formula for rating IVDS based on incapacitating episodes is not warranted.  The January 2015 examiner indicated no bowel or bladder abnormalities.  

With respect to the separate ratings assigned for radiculopathy of the right and left lower extremities, the RO assigned the ratings based on the findings in the DBQ's.  As noted above, as these were initially received July 16, 2014, the separate ratings for radiculopathy of the left and right lower extremities should be assigned from that date.  

The 40 percent rating for radiculopathy of the left lower extremity contemplates moderately severe incomplete paralysis of the sciatic nerve, while the 20 percent rating for radiculopathy of the right lower extremity contemplates moderate incomplete paralysis of the sciatic nerve.  

A higher rating is not warranted for the left lower extremity as severe incomplete paralysis of the sciatic nerve with marked muscular atrophy has not been shown.  While the DBQ's both noted "severe" left lower extremity radiculopathy, the January 2015 VA examination specifically noted that muscle testing was normal in the lower extremities with no muscle atrophy.  

A higher rating is not warranted for the right lower extremity as more than moderate incomplete paralysis of the sciatic nerve has not been shown.  The June 2014 DBQ noted "mild" right lower extremity radiculopathy, while the May 2014 DBQ found no right lower extremity radiculopathy.  Further, the January 2015 VA examination noted mild numbness on the right.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

While the Board acknowledges the Veteran's assertions that he has functional loss as a result of his service-connected lumbar spine disability, that he has had episodes with his back that were so bad he could not report to work, and that he avoided repetitive lifting and carrying at work, it finds that his lumbar spine disability picture is not so unusual or exceptional in nature as to render the ratings assigned inadequate at any time during the period on appeal.  The Veteran's service-connected lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.71a.  The Veteran's lumbar spine disability is manifested by subjective and objective evidence of pain and limited motion.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 20 and 40 percent disability ratings assigned, as well as the separate ratings for radiculopathy of the lower extremities.  Therefore, the currently assigned schedular evaluations are adequate and no referral is required.

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, a claim for TDIU was not raised as the evidence of record indicates that the Veteran was employed throughout the appeals period and does not suggest that the Veteran is precluded from substantially gainful employment because of his service-connected disabilities.  


ORDER

A rating in excess of 20 percent for lumbosacral strain prior to July 16, 2014 is denied.

A rating of 40 percent for lumbosacral strain from July 16, 2014 is granted.

A rating in excess of 40 percent for lumbosacral strain is denied.

An initial rating of 40 percent for radiculopathy of the left lower extremity from July 16, 2014 is granted.

An initial rating of 20 percent for radiculopathy of the right lower extremity from July 16, 2014 is granted.  

An initial schedular disability rating in excess of 40 percent for radiculopathy of the left lower extremity is denied.

An initial schedular disability rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


